66 N.J. 31 (1974)
327 A.2d 657
WILLIAM F. HYLAND AND BLUE CHIP PROPERTIES, INC., PLAINTIFFS-APPELLANTS,
v.
MAYOR AND TOWNSHIP COMMITTEE OF THE TOWNSHIP OF MORRIS, DEFENDANTS-RESPONDENTS, AND SPRING BROOK HOMES ASSOCIATION, A NON-PECUNIARY CORPORATION OF THE STATE OF NEW JERSEY, INTERVENOR-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 7, 1974.
Decided October 22, 1974.
Mr. Harold A. Price argued the cause for the appellants (Messrs. Schenck, Price, Smith and King, attorneys; Mr. Michael S. Bubb, of counsel).
Mr. Sidney D. Weiss argued the cause for the respondents Mayor and Township Committee (Messrs. Rosen and Weiss, attorneys).
Mr. Sheldon Simon argued the cause for respondent Springbrook Homes Association (Messrs. Bangiola and Simon, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division.
For affirmance  Chief Justice HUGHES, Justices JACOBS, HALL, SULLIVAN, PASHMAN and CLIFFORD and Judge CONFORD  7.
For reversal  None.